NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KHALED BEN FARHAT,                              No.    20-70243

                Petitioner,                     Agency No. A216-025-289

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 13, 2021**
                                 Seattle, Washington

Before: O’SCANNLAIN and CALLAHAN, Circuit Judges, and FITZWATER,***
District Judge.

      Khaled Ben Farhat, a native and citizen of Tunisia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal challenging the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Sidney A. Fitzwater, United States District Judge for
the Northern District of Texas, sitting by designation.
immigration judge’s (“IJ”) denial of asylum and withholding of removal based on

an adverse credibility determination. We have jurisdiction under 8 U.S.C. § 1252

and deny the petition. As the facts are known to the parties, we do not repeat them

here except as necessary to explain our decision.

      Adverse credibility determinations are reviewed for substantial evidence,

and the BIA’s findings “are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” Iman v. Barr, 972 F.3d 1058, 1064 (9th

Cir. 2020). Farhat’s applications are subject to the REAL ID Act, under which

“the IJ may base an adverse credibility determination on any relevant factor that,

considered in light of the totality of the circumstances, can reasonably be said to

have a ‘bearing on a petitioner’s veracity.’” Ren v. Holder, 648 F.3d 1079, 1084

(9th Cir. 2011) (quoting Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010)).

      Substantial evidence supports the IJ’s and the BIA’s adverse credibility

determination here. Farhat maintains that he was attacked by a group of

“Salafists,” or militant Islamists, in Tunisia, but his testimony regarding this

incident was marked by inconsistencies regarding important facts.

      First, Farhat initially testified that only one of the men who attacked him

was carrying a weapon—viz., a very long knife. But in his asylum application, he

indicated that multiple men were armed with knives and swords. When Farhat’s

counsel asked him to explain the discrepancy, Farhat appeared to change his


                                           2
testimony and stated that the other men who emerged from the vehicle were also

carrying weapons. The IJ pressed Farhat to explain why he was changing his

testimony but did not receive a satisfactory explanation.

      Second, in his testimony, Farhat stated that six men emerged from a vehicle

to attack him. In his asylum application, by contrast, he stated that there were

about 10 men involved in the attack. The IJ pressed him to address this

discrepancy, but the only response offered, by Farhat’s counsel, was that the

information in the asylum application should be understood as an approximation.

      Third, Farhat testified that he ran away from the attackers and returned to his

vehicle, where his friend was waiting for him. In his asylum application, however,

Farhat indicated that both he and his friend ran back to his vehicle. When the

discrepancy was noted by the IJ, Farhat confirmed that his friend remained in the

vehicle during the attack, but he did not provide a satisfactory explanation for this

inconsistency between his testimony and his application.

      There were other inconsistencies in Farhat’s testimony. Farhat’s account

also changed with respect to whether he and his friend had been speaking with two

females prior to the attack, the name of the lead attacker, and whether the attackers

threatened to behead him.

      Farhat maintains that the inconsistencies identified pertain to trivial details

that do not affect the heart of his asylum claim or are merely the result of


                                          3
excusable memory lapses. While some discrepancies in Farhat’s account may

indeed be regarded as minor, such discrepancies may accumulate to the point that

they deprive a petitioner’s account of “the requisite ring of truth,” and the IJ and

the BIA were entitled to conclude so here. Rizk v. Holder, 629 F.3d 1083, 1088

(9th Cir. 2011) (internal quotation marks and citation omitted). In any event, even

if Farhat’s characterization of his testimony were plausible, he has not shown that

“any reasonable adjudicator would be compelled to conclude” that he was

testifying truthfully. See Iman, 972 F.3d at 1064.

      In addition, the IJ and the BIA found that Farhat’s demeanor was evasive

and non-responsive. The BIA noted several instances in the record in which the IJ

became frustrated when Farhat did not answer a question posed, or where there

were long pauses prior to Farhat answering a question from counsel or from the IJ.

“We give ‘special deference’ to a credibility determination that is based on

demeanor.” Jibril v. Gonzales, 423 F.3d 1129, 1137 (9th Cir. 2005) (quoting

Singh-Kaur v. I.N.S., 183 F.3d 1147, 1151 (9th Cir. 1999)).

      Accordingly, substantial evidence supports the IJ’s and the BIA’s adverse

credibility determination.

      PETITION DENIED.




                                           4